Citation Nr: 0007075	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-24 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to restoration of a 20 percent evaluation 
assigned for traumatic arthritis, status post avulsion 
fracture right lateral malleolus, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for a right ankle 
disability and assigned a 10 percent evaluation thereto, 
effective January 16, 1992.  Subsequently, the RO increased 
the evaluation to 20 percent with an effective date of 
January 16, 1992.  However, prior to the claim being 
certified to the Board, the RO reduced the veteran's service 
connected right ankle disability from 20 percent to 10 
percent disabling by rating decision dated in January 1997.  

Therefore, the issues originally presented to the Board 
included both an increased rating issue and a restoration 
issue.  In May 1997, the Board denied the veteran's claim for 
an increased rating and remanded the restoration issue to the 
RO for further development.  The requested developments have 
been accomplished and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  At the time of the reduction, there was no clinical 
evidence of malunion or nonunion of the tibia, ankle 
ankylosis, or more than moderate limitation of motion of the 
right ankle.

3.  Material improvement in the veteran's right ankle 
disability was demonstrated at the time of the reduction in 
1997, based on a full and complete examination and outpatient 
treatment records.  

4.  The reduction of the rating for a right ankle disability 
was based on an examination as full and complete as those on 
which the higher evaluation was authorized. 

5.  At the time of the reduction, the above improvement was 
shown to be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
traumatic arthritis, status post avulsion fracture right 
lateral malleolus, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 3.344(a), (c), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71, 4.71a, Plate II, 
Diagnostic Codes (DCs) 5010-5271, 5262, 5270 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1999).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h) (1999).

Here, the Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his right 
ankle disability.  The RO issued a rating decision in June 
1996 proposing the reduction in the veteran's 20 percent 
disability evaluation for a right ankle disability, and he 
was notified of the proposed action by letter dated in June 
1996.  The proposed reduction was effectuated in a January 
1997 rating decision, effective April 1, 1997.  Therefore, 
the Board determines that the RO's reduction of the 
evaluation of the veteran's right ankle disability was 
procedurally in accordance with the provisions of 38 C.F.R. 
§ 3.105. 

Under 38 C.F.R. § 3.344(c) (1999), if a rating has been in 
effect for 5 years or more, the provisions of 38 C.F.R. § 
3.344(a) must be complied with in any rating reduction.  The 
latter provision requires, in part, that there be material 
improvement in the disability before there is any rating 
reduction.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  Historically, the RO initially granted 
entitlement to service connection for a right ankle 
disability effective in January 1992.  Although the RO 
proposed reducing the veteran's disability within the five 
year time frame (June 1996), the actual reduction was not 
effective until April 1997 - more than five years.  See Brown 
v. Brown, 5 Vet. App. 413 (1993) (entire duration of 
effective date used to calculate five year period even though 
reduction procedures started prior to expiration of five year 
period).  As such, the issue then becomes whether material 
improvement in the veteran's right ankle disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Moreover, under 38 C.F.R. § 3.344(a), rating agencies are 
directed to handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In addition, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1999); see also 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  The provisions above apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  Re-
examinations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (1999).

As noted above, service connection was established for a 
right ankle disability under DC 5010-5271 by a rating 
decision dated in May 1993 and a 10 percent evaluation was 
assigned thereto effective January 16, 1992.  The veteran 
challenged the initial rating, which was increased from 10 
percent to 20 percent by rating decision dated in May 1994 
and made effective for the entire period on appeal.  

In a May 1996 VA examination report, the veteran complained 
of a multiple medical problems, including diabetes mellitus, 
obesity, congestive heart failure, coronary artery disease, 
and hypertension, among others.  He reported that he twisted 
his ankle in service and was placed in a cast.  Current 
complaints included swelling with sharp intense pain and 
arthritis.  He related the level of pain as 8/10 and took 
Tylenol but obtained no relief.  He indicated that he wore an 
ankle boot for support but the examiner noted that the cast 
boot that the veteran wore looked to be unused, even though 
the veteran claimed that he received it in 1993.  He stated 
that he used another boot at home but admitted that he had 
not received medical treatment for three years.  

Physical examination revealed that the veteran walked with a 
cane and wore a cast boot and ankle support.  There was no 
swelling, no effusion, no tenderness, and no scarring.  The 
ankle and the foot on gross examination looked normal.  There 
was no localized tenderness and full range of motion was 
noted with normal dorsiflexion, plantar flexion, inversion, 
and eversion without any pain, crepitus, or hesitancy.  The 
final diagnosis was arthralgia of the right ankle with remote 
history of injury, no medical treatment for two to three 
years, and an objectively and functionally normal ankle.  The 
examiner concluded that the veteran had another medical 
condition with obesity which could be aggravating to the 
right ankle.

Thereafter, the RO reduced the veteran's rating to 10 percent 
by rating decision dated in January 1997 and made effective 
on April 1, 1997.  Thus, the veteran had, essentially, two 
claims pending.  One for a rating in excess of 20 percent for 
the period prior to the reduction, and a second claim based 
on the reduction.  Upon appeal to the Board, a higher than 20 
percent rating for the period from January 1992 to April 1, 
1997, was denied by decision dated in May 1997 and the issue 
of reduction was remanded for additional development.  

Upon remand, private medical records associated with the 
claims file reveal that the veteran sought treatment for a 
multitude of medical disorders from 1996 to 1998, including 
diabetes, depression, fibromyalgia v. osteoarthritis, 
congestive heart failure, coronary artery disease, peptic 
ulcer disease, history of intercostal neuritis, and history 
of cardiac dysrhythmias, but significantly there were no 
complaints of, treatment for, or diagnoses associated with a 
right ankle disability.  A review of VA outpatient treatment 
records and hospital summaries for essentially the same time 
period are similarly negative for treatment of a right ankle 
disability.

In a June 1998 VA examination report, the veteran complained 
of chronic swelling and pain in his ankle.  Medications 
included Motrin and Tylenol #4.  He ambulated with a walking 
cane or crutches at times but spent most of his time in a 
wheelchair because of marked discomfort.  The swelling was 
not associated with discoloration or increased warmth.  
Physical examination revealed that he was in a wheelchair and 
was able to ambulate with an antalgic gait.  There was no 
swelling, edema, or discoloration of the ankle.  Dorsiflexion 
was noted to 20 degrees with pain at about 15 degrees, 
plantar flexion to 40 degrees with pain at about 35 degrees, 
and inversion and eversion was full with pain at the end of 
motion.  There was no evidence of any varus or valgus 
angulation of his os calcis in relationship to the long axis 
of his tibia and fibula.  There was no evidence of 
neurovascular compromise.  The final diagnosis was 
degenerative arthritis of the ankle.  The examiner concluded 
that the veteran had full range of motion with pain as noted 
and he felt that the veteran had chronic swelling secondary 
to degenerative arthritis.

The Board notes that this is a rating reduction case, rather 
than an increased rating case.  See Dofflemyer v. Derwinski, 
2 Vet. App. 277 (1992).  In addition, the Board is aware that 
38 C.F.R. § 3.344 applies, as contended, in this case because 
the veteran's schedular evaluation was in effect for over 5 
years (January 1992 to April 1997).  This regulation mandates 
that examinations less full and complete than those in which 
the payments were authorized or continued will not be used as 
a basis of reduction.  Also ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on one examination except where all the evidence 
clearly warrants a conclusion that sustained improvement has 
been demonstrated.  Moreover, even when material improvement 
in the disability is clearly reflected, the VA must consider 
whether the evidence makes it reasonably certain the 
improvement will be maintained under the ordinary conditions 
of life.  The Board will apply these provisions in 
considering a reduction.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Applying the provisions of 38 C.F.R. § 4.71a, DCs 5010-5271 
to the clinical evidence summarized above, the Board 
concludes that the criteria for restoration of a 20 percent 
rating under DCs 5010-5271 are not met.  The Board will also 
consider DCs 5262 and 5270 for impairment of the tibia and 
fibula and for ankle ankylosis. 

Specifically, arthritis due to trauma under DC 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1999).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Under DC 5262, impairment of the tibia and fibula, manifested 
by malunion, with marked knee or ankle disability warrants a 
30 percent evaluation, while malunion with moderate knee or 
ankle disability warrants a 20 percent rating.  Malunion of 
the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1999).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id. 

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5270 (1999).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, DC 5271 (1999). 

In evaluating the veteran's right ankle disability, the Board 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  Specifically, although the most recent X-rays showed 
arthritis there was no mention of nonunion or malunion.  As 
such, restoration to a 20 percent evaluation would not be 
warranted under DC 5262.  Further, the Board observes that 
there is no medical evidence to support a finding of 
ankylosis of the right ankle as the veteran was able to 
perform a fairly full range of motion.  Thus, DC 5270 would 
not form the basis of a restoration to a 20 percent 
evaluation.  

Moreover, the most recent range of motion was reported as 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
According to 38 C.F.R. § 4.71, Plate II, normal ankle 
dorsiflexion is to 20 degrees and normal ankle plantar 
flexion is to 45 degrees.  Thus, there is no limitation of 
motion present and no basis for a restoration to a 20 percent 
rating under DC 5271.  Even considering that the veteran's 
motion is limited by pain to 15 degrees of dorsiflexion and 
to 35 degrees at plantar flexion, such limitation of motion 
more nearly approximates moderate limitation of motion rather 
than marked limitation of motion, and restoration to a 20 
percent evaluation would not be warranted under DC 5271.  
Finally, compensation is anticipated under this code for 
limitation of motion and a separate compensable rating for 
arthritis, even if shown, would not be warranted as that 
rating would be based on limitation of motion.

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a restoration to a 20 
percent evaluation under DCs 5262, 5270, or 5271.  The VA 
examination report, private medical records, and VA 
outpatient and hospital records simply do not show that the 
veteran's symptoms warrant restoration to a 20 percent 
rating.  As noted above, physical examination revealed no 
nonunion or malunion of the tibia and fibula, no ankle 
ankylosis, and essentially full range of motion and private 
and outpatient treatment records are negative for any 
complaints associated with a right ankle disability.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the currently-assigned 10 
percent rating and indicia of restoration to a higher rating, 
such as atrophy, muscle wasting, incoordination, weakness, 
excess fatigability, etc., are not shown.  Thus, while there 
is no question that the veteran reports subjective complaints 
of pain, the clinical evidence of record does not disclose 
that he has objective symptoms consistent with a higher than 
10 percent rating.  Accordingly, in view of the above, the 
Board concludes that the preponderance of the evidence is 
against entitlement to restoration of a 20 percent disability 
rating for a right ankle disability.

Thus, the Board finds the above evidence demonstrated 
material improvement.  The veteran's right ankle disability 
does not warrant more than a 10 percent evaluation under the 
rating schedule.  The Board is aware, as mandated in 
Kitchens, that the examination on which the reduction is 
based must be at least as full as the one upon which the 
higher evaluation was awarded. The examination at issue 
satisfies this requirement in completeness and detail.  In 
fact, this examination showed that the veteran had improved.  
This finding is consistent with outpatient treatment records 
showing no complaints of, treatment for, or diagnoses of a 
right ankle disability.  Based on the most recent VA 
examination and outpatient treatment records, the Board finds 
that the evidence made it reasonably certain the improvement 
heretofore noted would be maintained under the ordinary 
conditions of life. 


ORDER

Entitlement to restoration of a 20 percent evaluation 
assigned for traumatic arthritis, status post avulsion 
fracture right lateral malleolus, currently evaluated as 10 
percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

